DETAILED ACTION
The following is responsive to communications filed October 22, 2020.  Currently, claims 1–20 are pending.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
Claims 1, 10, and 19 recite functionality to “identify those real estate listings having at least some transaction attributes matching” in the element for “comparing”.  Examiner recommends amending the claims to recite functionality to “identify at least one real estate listing[[s]] having at least some transaction attributes matching” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite “transaction attributes matching those of the two or more real estate transaction public records” in the elements for “comparing transaction attributes” (claims 1, 10, and 19), “identifying the buyer” (claims 1, 10, and 19), and “notifying the potential buyer” (claim 19).  Examiner submits that the term “those” renders the scope of the claims indefinite because it is unclear which elements Applicant intends to reference.  For purposes of examination, the elements are interpreted as reciting “transaction attributes matching the transaction attributes of the two or more real estate transaction public records”.
Further claims 1, 10, and 19 recite the term “some” in in the elements for “at least some transaction attributes,” as presented in the elements for “comparing transaction attributes” and “identifying the buyer”.  The term “some” is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the elements are interpreted as reciting “at least one attribute 
Examiner further notes that claims 7 and 16 similarly recite “at least some transaction attributes” and are rejected for the same reasons as stated above.
Still further, claims 1, 10, and 19 recite “the buyer” in the element for “identifying the buyer” (claims 1, 10, and 19) and “the real estate listing(s)” in the element for “identifying the buyer” (claims 1, 10, and 19) and “notifying the potential buyer” (claim 19).  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, and in view of the objection above, the elements are interpreted as reciting “[[the]] a buyer” and “the at least one real estate listing[[(s)]]”.
Finally, claim 19 twice recites “the transaction attributes” in the element for “comparing the transaction attributes”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 19 is interpreted as reciting “the one or more transaction attributes”.
In view of the above, claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–9, 11–18, and 20, which depend from claims 1, 10, and 19, inherit the deficiencies described above.  As a result, claims 2–9, 11–18, and 20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention for the same reasons as stated above.
Claims 2 and 11 recite “the real estate transaction records” in line 1.  Although claims 1 and 10 recite “real estate transaction public records” in the preamble, the preamble does not establish antecedent basis for “the real estate transaction records” in view of the recitations of “a potential buyer” in both the preamble and the element for “identifying the buyer”.  As a result, there is insufficient antecedent basis for “the real estate transaction records” in the claims.  For purposes of examination, claims 2 and 11 are interpreted as reciting “the plurality of real estate transaction records”
Claims 3, 12, and 20 recite functionality to “identify two or more real estate transaction public records” in lines 2–3, 2, and 2–3, respectively.  However, claims 1, 10, and 19, from which claims 3, 12, and 20 depend, previously recite “two or more real estate transaction public records”.  As a result, the scope of claims 3, 12, and 20 is indefinite because it is unclear whether Applicant intends for the recitation of claims 3, 12, and 20 to reference the recitation of claims 1, 10, and 19 or intends to introduce a second, different “two or more real estate transaction public records”.  For purposes of examination, claims 3, 12, and 20 are interpreted as reciting functionality to “identify the two or more real estate transaction public records”.
Claims 3, 12, and 20 recite “those real estate transaction public records that were assigned a confidence score” in the second “consolidating” element and “those real estate transaction public records in which the buyer name varies” in the “identifying” element.  Examiner submits that the term “those” renders the scope of the claims indefinite because it is unclear which elements Applicant intends to reference.  For purposes of examination, the elements are interpreted as reciting “
Finally, claims 3, 12, and 20 recite “the buyer names” in the “assigning” element and “the same buyer address” and “the same buyer name” in the “identifying” element.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, the elements are interpreted as reciting “[[the]] buyer names” in the “assigning” element and “[[the]] a same buyer address” and “[[the]] a same buyer name” in the “identifying” element.
Claims 4 and 13 recite “the associated confidence scores” in lines 2–3 and 2, respectively.  There is insufficient antecedent basis for the limitation in the claims.  For purposes of examination, claims 4 and 13 are interpreted as reciting “[[the]] associated confidence scores”
Claims 8 and 17 recite “the one or more listings” in line 2 and 1–2, respectively.  Although claims 7 and 16 previously recite functionality to “identify one or more listings”, there is insufficient antecedent basis for the limitation in the claims.  For purposes of examination, claims 8 and 17 are interpreted as depending from claims 7 and 16, respectively.   
Claims 9 and 18 similarly recite “the one or more listings” in line 2 and 1–2, respectively.  Although claims 7 and 16 previously recite functionality to “identify one or more listings”, there is insufficient antecedent basis for the limitation in the claims.  For purposes of examination, claims 9 and 18 are interpreted as depending from claims 7 and 16, respectively.
Claims 9 and 18 further recite “the one or more listings having transaction attributes matching those of the two or more real estate transaction public records.” Examiner submits that the term “those” renders the scope of the claims indefinite because it is unclear which elements Applicant intends to reference.  For purposes of examination, the elements are interpreted as reciting “the one or more listings having transaction attributes matching the transaction attributes of the two or more real estate transaction public records”
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “analyzing the plurality of real estate transaction public records contained in the database to identify two or more real estate transaction public records that include matching buyers and different property addresses”; “comparing transaction attributes of the two or more real estate transaction public records with transaction attributes of each of a plurality of available real estate listings to identify those real estate listings having at least some transaction attributes matching those of the two or more real estate transaction public records”; and “identifying the buyer included in the two or more real estate transaction public records as a potential buyer of property associated with the real estate listing(s) identified as having at least some transaction attributes matching those of the two or more real estate transaction public records.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial sales activities or behaviors and business relations because the elements describe a process for identifying potential property buyers.  The elements further recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10 and 19 include substantially similar limitations to those presented with respect to claim 1.  Further, claim 19 recites steps for “identifying one or more transaction attributes …”; “identifying contact information for the potential buyer”; and “notifying the potential buyer of the available real estate listing(s),” which further recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 10 and 19 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–9, 11–18, and 20 further describe the process for identifying potential property buyers and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 2–9, 11–18, and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include processors, a storage device storing instructions, a database, and a step for accessing a database.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “accessing” is an insignificant extrasolution activity to the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 10 and 19 include substantially similar limitations to those presented with respect to claim 1.  Claims 10 and 19 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 10 and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–3, 5–8, 11–12, and 14–17 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–3, 5–8, 11–12, and 14–17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 4, 9, 13, and 18 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 4, 9, 13, and 18 include steps for “providing a dataset” (claims 4 and 13) and “generating a user interface” (claims 9 and 18).  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the steps of “providing” and “generating” do no more than generally link the use of the abstract idea to a particular technical environment.  As a result, claims 4, 9, 13, and 18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include processors, a storage device storing instructions, a database, and a step for accessing a database.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “accessing” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes retrieving information in memory as a conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 10 and 19 include substantially similar limitations to those presented with respect to claim 1.  Claims 10 and 19 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 10 and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–3, 5–8, 11–12, and 14–17 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–3, 5–8, 11–12, and 14–17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 4, 9, 13, and 18 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 4, 9, 13, and 18 include steps for “providing a dataset” (claims 4 and 13) and “generating a user interface” (claims 9 and 18).  The additional elements do not amount to significantly more than the abstract idea because the steps of “providing” and “generating” do no more than generally link the use of the abstract idea to a particular technical environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 4, 9, 13, and 18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 5–11, and 14–19 are rejected under 35 U.S.C. 103 as being unpatentable over Florance et al. (U.S. 2003/0078897) in view of Byrne (U.S. 2018/0246774).
Claims 1 and 10:  Florance discloses a system for identifying a potential buyer of real estate from real estate transaction public records, the system comprising: 
one or more physical processors (See FIG. 73 and paragraph 525); and 
accessing a database containing a plurality of real estate transaction public records (See paragraphs 204 and 207, wherein a searchable database is queried); 
analyzing the plurality of real estate transaction public records contained in the database to identify two or more real estate transaction public records that include matching buyers and different property addresses (See paragraphs 207 and 209, wherein past purchase information associated with a particular buyer is analyzed to determine a category of interest attribute, wherein the analysis requires “information sufficient” to associate past purchase information with each buyer, and wherein “information sufficient” implies usage of a plurality of past purchase information); 
comparing transaction attributes of the two or more real estate transaction public records with transaction attributes of an available real estate listing to identify a real estate listing having at least some transaction attributes matching those of the two or more real estate transaction public records (See paragraphs 207 and 209, wherein qualified buyers are identified for a real estate property based on comparing categorical attributes of the buyer and available property; see also paragraph 74, wherein categorical attributes, including geographic region and type, are disclosed); and 
identifying the buyer included in the two or more real estate transaction public records as a potential buyer of property associated with the real estate listing(s) identified as having at least some transaction attributes matching those of the two or more real estate transaction public records (See paragraph 207, in view of paragraph 74, wherein qualified buyers are identified based on matching categorical attributes).  Florance does not expressly disclose the remaining claim elements.
Byrne discloses a storage device storing computer program instructions that, when executed by the one or more physical processors, cause the one or more physical processors to perform a method (See paragraph 57, wherein a machine-readable medium stores instructions); and
comparing transaction attributes of the real estate transaction records with transaction attributes of each of a plurality of available real estate listings to identify those real estate listings having at least some transaction attributes matching those of the real estate transaction records (See paragraph 30, in view of paragraph 37, wherein buyer profiles are matched to a plurality of seller properties using multivariate analysis).
Florance discloses a system directed to facilitating buying, selling, and leasing of commercial real estate properties according to attribute analysis and matching.  Byrne discloses a system directed to matching buyers and sellers using machine learning.  Each reference discloses a system for matching buyers and sellers of real estate.  The technique of comparing a plurality of available real estate listings is applicable to the system of Florance as they both share characteristics and capabilities, namely, they are directed to matching real estate buyers and sellers.
One of ordinary skill in the art would have recognized that applying the known technique of Byrne would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Byrne to the teachings of Florance would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate buyer and seller matching into similar systems.  Further, applying a plurality of real estate listings to Florance would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 2 and 11:  Florance discloses a system according to claim 1, wherein the real estate transaction records include notices of deed transfers, mortgages, assessments, and default (See paragraphs 207, 527, and 95, wherein transactional records include mortgage and deed information and tax assessment information).
Claims 5 and 14:  Florance discloses a system according to claim 1, wherein analyzing the plurality of real estate transaction public records contained in the database includes identifying two or more real estate transaction public records that include matching buyers, different property addresses, and transactions that occurred within a predetermined time frame (See paragraph 285, in view of paragraphs 207 and 209, wherein a transactional time period of 10 years is utilized).
Claims 6 and 15:  Florance discloses a system according to claim 1, wherein the transaction attributes include one or a combination of a property type, transaction type, purchase price, geographic region, and transaction date range (See paragraph 74, wherein region and property type information is disclosed).
Claims 7 and 16:  Florance discloses a system according to claim 1, wherein comparing transaction attributes includes: comparing the two or more real estate transaction records to identify one or more matching transaction attributes, and analyzing the available real estate listing to identify one or more listings having at least some transaction attributes matching those of the two or more real estate transaction records (See paragraphs 207 and 209, wherein sufficient past purchase information is used to categorize interests associated with a buyer, and wherein the category attribute is used to compare a buyer to available listings and identify matching listings).  Florance does not expressly disclose the remaining claim element.
Byrne discloses analyzing the plurality of available real estate listings (See paragraph 30, in view of paragraph 37, wherein buyer profiles are matched to a plurality of seller properties using multivariate analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Byrne would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 8 and 17:  Florance discloses the system according to claim 1, wherein the method further includes notifying the potential buyer of the one or more listings having transaction attributes matching those of the two or more real estate transaction public records (See paragraph 207, wherein a seller may communicate with a qualified buyer for the listing).
Claims 9 and 18:  Florance discloses the system according to claim 1, wherein the method further includes generating a user interface displaying at least the one or more listings having transaction attributes matching those of the two or more real estate transaction public records (See paragraph 143, wherein a web-based interface is provided for database searching, and paragraph 207, wherein the interface implicitly displays qualified buyers in conjunction with the listing having matching attributes; and see also paragraphs 405–407, wherein matching listings are generated for display).
Claim 19:  Claim 19 recites substantially similar limitations to those presented with respect to claims 1 and 7–8.  Further, Florance discloses identifying contact information for the potential buyer (See paragraph 207, wherein the seller may search and communicate information to qualified buyers).  As a result, claim 19 is rejected for the same reasons as stated above.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Miles et al. (U.S. 2008/0288312) discloses a system directed to segmenting real property transactions according to clustering parameters; and
Goodrich et al. (U.S. 2007/0043770) discloses a system directed to discovering real estate buyers and sellers based on property attributes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623